



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto Standard Condominium Corporation No.
    1786 Owners Group v. Toronto Standard Condominium Corporation No.
    1786, 2014

ONCA 253

DATE: 20140401

DOCKET: M43437/C57774

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

Toronto
    Standard Condominium Corporation

No. 1786 Owners Group

Applicant (Respondent in Appeal)

and

Toronto
    Standard Condominium Corporation No. 1786,
Joseph

Ieradi, Giorgio Marchi (George Marchi), and Konstantinos

Koutoumanos
    (Gus Koutoumanos)

Respondents (Appellants)

Nick Porco, for the appellants

Michael A. Spears, for the respondents

Heard:  March 31, 2014

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated September 20, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The underlying dispute between the parties was the cost of repairs of
    the parking structure and the liability for those costs. That issue was before
    the motion judge at the time of the motion seeking interim relief. That motion
    was brought on the grounds that the appellants were in breach of the motion
    judges previous order for the production of documentation. In those
    circumstances, he made an order to facilitate the holding of the AGM meeting,
    including the impugned paragraph (which allowed people with outstanding parking
    assessments to vote at the AGM). That impugned paragraph did not determine the
    underlying issue but suspended its determination pending the holding of the
    meeting. This was an order that was within his broad discretion under s. 134(3)(c)
    of the
Condominium Act
and was not a breach of that act. We,
    therefore, see no basis to interfere with the exercise of his discretion. The
    appeal is dismissed. Costs to the respondents of $11,000 inclusive of
    disbursements and HST.


